DETAILED ACTION
Reasons for Allowance
1.	The following is an examiner’s statement of reasons for allowance:  Upon close review of the claims, the prior arts of record and applicant’s remarks it appears that the allowance of claims 1, 4 and 6-14 is appropriate. The prior arts of record fails to teach that a first surface transducer positioned to excite first modes of oscillation in a first surface of the one surface, and a second surface transducer positioned to excite second modes of oscillation in the first surface of the one surface, wherein the first modes of oscillation are of a higher order than the second modes of oscillation; wherein the second surface transducer is located at an anti-node of a fundamental mode of oscillation of the first surface as claimed in claim 1. 
Therefore the prior arts do not meet the requirements of the claimed invention as recited in the broad claim respectively since there is no suggestion to render obviousness in combination or individually to teach the limitations as claimed. For the above reason, independent claim 1 is allowed.
Claims 4 and 6-14 are allowed for their dependency from independent claim 1.
2.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”. 
Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yamakata et al. US-PG-PUB No. 2008/0226109, Acoustic Vibration Reproducing Apparatus, Fig. 1 shows excited points P(1) to P(5) are appropriately disposed on the vibration plate 111. The excited points P(1) to P(5) are disposed so that a desired vibration mode is effectively generated (Para. [0033]).
Asada et al. US-PG-PUB No. 2001/0043714, Speaker Apparatus and Electronic Apparatus Having Speaker Apparatus Enclosed Therein, Figs. 16 and 17 show a speaker apparatus 35, adapted to reproduce the acoustic sound by flexural oscillations of the diaphragm 36 using the plural driver units 37a, 37b, 37c (Para. [0178]).
Scharton US-PAT No. 3,686,927, Vibration Test Methods and Apparatus. Fig. 13 shows a first surface 102 of the panel and a plurality of vibration exciters 104 are coupled to a second surface 106 of the panel for applying multifrequency energy.

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELICA M MCKINNEY whose telephone number is (571)270-3321.  The examiner can normally be reached on 9AM-5PM EST M-F. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571)272-7574.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or 


/ANGELICA M MCKINNEY/Examiner, Art Unit 2653                                                                                                                                                                                                        /FAN S TSANG/Supervisory Patent Examiner, Art Unit 2653